Lanzinger, J.,
concurring in part and dissenting in part.
*410{¶ 33} While I concur in the first portion of the majority’s opinion, I write separately to dissent from the majority’s holding that R.C. 2305.16 does not toll the limitation period in an insurance contract for persons who are minors at the time the cause of action accrues. The plain import of the statute tolls the running of limitation periods while claimants are minors.
{¶ 34} Ohio’s tolling statute, R.C. 2305.16, states:
{¶ 35} “Unless otherwise provided in sections 1302.98, 1304.35, and 2305.04 to 2305.14 of the Revised Code, if a person entitled to bring any action mentioned in those sections, unless for penalty or forfeiture, is, at the time the cause of action accrues, within the age of minority * * *, the person may bring it within the respective times limited by those sections, after the disability is removed.” (Emphasis added.)
{¶ 36} According to the plain language of the tolling statute, the statute of limitations begins to run in certain specified actions only when the claimant’s disability is removed. For the minors in this case, the disability will be removed when they reach the age of majority. Because the legislature included the limitation period for contract actions in the tolling statute by specifically enumerating the contract provision, R.C. 2305.06, I cannot agree with the majority’s conclusion that the limitation period for the claims of the minors in this case is not tolled.
{¶ 37} The majority also states that “the General Assembly did not broadly draft R.C. 2305.16 so that it tolls all statutes of limitations applicable to claims of minors.” (Emphasis added.) It cites wrongful-death claims and workers’ compensation claims as examples of actions whose statutes of limitations are not tolled by the minority of a claimant. While I do not dispute that R.C. 2305.16 is inapplicable to those claims, I believe that there is a fundamental difference between those claims and the claims at issue here. The limitation periods for wrongful-death claims and workers’ compensation claims are not among the enumerated limitation periods included in R.C. 2305.16. The tolling statute tolls the limitations periods of only those actions that are specifically listed, and a contract claim under R.C. 2305.06 is so listed.
{¶ 38} The majority holds that because parties to a contract can agree to validly limit the time for bringing any action to less than the statutory period pursuant to Colvin v. Globe Am. Cas. Co. (1982), 69 Ohio St.2d 293, 23 O.O.3d 281, 432 N.E.2d 167, this removes the action from R.C. 2305.16’s tolling provision. In Miller v. Progressive Cas. Ins. Co. (1994), 69 Ohio St.3d 619, 635 N.E.2d 317, we overruled Colvin to the extent that it permitted a contractual time-limitation provision that was unreasonable and inappropriate. For minors, the time period in which to bring an action can be reasonable and appropriate only if it begins after the minor reaches the age of majority. Therefore, while the minor must *411comply with the policy’s limitation period in which to commence an action, he or she can be required to do so only after reaching the age of majority. To hold otherwise circumvents legislation enacted to protect the legal rights of minors.
{¶ 39} Because I believe that the plain language of R.C. 2305.16 clearly and unambiguously tolls the limitation period in an insurance contract for persons who are minors at the time the cause of action accrues, I respectfully dissent.
Resnick and Pfeifer, JJ., concur in the foregoing opinion as to the issue of tolling.